DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 2. This action is in response to the amendment filed on 07 December 2021. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. 
All rejections not recited herein are hereby withdrawn. In particular, the objection to the specification has been obviated by the amendment to the specification filed on 07 December 2021.
Election/Restrictions
3.  In the reply of 12 April 2021, Applicant elected, without traverse, the species of the combination of each of the sequences of SEQ ID NO: 28, 36, 29 and 30 in the reply filed on 12 April 2021 is acknowledged. 
In view of the allowability of the above elected species, the previously withdrawn subject matter of methods which require the KRAS primers of SEQ ID NO: 31-35 (claim 12), the KRAS primers of SEQ ID NO: 1-15 (claim 11) and the KRAS primers of SEQ ID NO: 83-120, 163-196, 244-249 and 250-256 (claim 10) are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because this subject matter previously withdrawn from consideration has been rejoined, the restriction requirement as set forth in the Office action mailed on 11 December 2020, as it pertained to the elected KRAS primers and the additional KRAS primers listed in claims 11-12 is hereby withdrawn. In view of the withdrawal In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Status
4. 	Claims 2-19 are pending.
	Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 2-12 and 17-19 read on the elected invention and have been examined herein. 
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Interpretation
5. The claims recite that the first set of primers and the second set of primers allow for the amplification of a first and second targeted nucleic acid region “having a length between 35 and 100bp.” This language is considered to limit the length of the region amplified by the first and second set of primers to one that has a minimum size of 35bp and a maximum size of 100bp.

New Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite and confusing over the recitation that A1, A2, B1 and B2 are selected from SEQ ID NO: 21-15 because A1, A2, B1 and B2 cannot be any one of the recited sequences while maintaining the criteria set forth in the claims for the length of the amplification products. For instance, as shown in Figure 24B, A1 cannot be SEQ ID NO: 9 if B1 is SEQ ID NO: 11.
Maintained Rejection - Double Patenting
7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-8, and 17-19 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,580,755. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘755 are both inclusive of methods for amplifying different sequences of a same targeted nucleic acid region in a biological sample that is a blood, serum or plasma sample, wherein the targeted nucleic acid region comprises a gene having a mutation / polymorphism and wherein the method comprises performing amplification with at least the following two sets of primers: a) a first set of primers comprising a forward DNA primer designated A1 and a reverse DNA primer designated A2, wherein when both primers are annealed/hybridized to their target nucleic acid region, they allow amplification of a first sequence of the targeted nucleic acid region having a length between 50 to 100 bp; b) a second set of primers comprising a forward DNA primer designated B1 and a reverse DNA primer designated B2, wherein when both primers B1 and B2 are annealed/hybridized to their target 
The claims of ‘755 do not recite that the primers have a minimal size of 15 nucleotides and a maximal size of 30 nucleotides in length, and have a minimal spacing of at least 5 bp between the two primers, between the 3' extremities of both primers. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used primers of a length of 15-30 nucleotides and at least 5bp between the primers A1 and A2 and between B1 and B2 in the method claimed in ‘755 because this is the conventional length for primers and would have permitted amplification of a region of 50bp between the two primers.
Regarding claims 3, 4, 18 and 19, the claims of ‘755 recite that the amplification products produced by the A1 and A2 primers and by the B1 and B2 primers are 50-100bp in length or 50-80bp in length (claim 3 of ‘755) and thereby it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used A1 and A2 primers and B1 and B2 primers in the method claimed in ‘755 that amplified target nucleic acid products of up to a maximum of 99bp or between 55 to 65bp.
Regarding claim 5, claim 3 of ‘755 recites that the primers A1 and B2 allow for the amplification of a sequence between 250 to 350 bp.

8. Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,580,755 in view of Fleischhacker et al (Biochemica et Biophysica Acta. 2007. 1775: 191-232; cited in the IDS).
The claims of ‘755 are discussed above. The claims of ‘755 do not recite that the targeted gene is KRAS. However, the claims of ‘755 do recite that the targeted nucleic acid comprises a polymorphism and that the sample is a plasma or serum sample.
Further, Fleischhacker teaches methods for detecting cancer related mutations in circulating DNA in plasma samples (see abstract). In particular, Fleischhacker teaches detecting mutations in KRAS as indicative of pancreatic, colorectal and lung cancer (see Table 2).
In view of the teachings of Fleischhacker et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method claimed in ‘755 to the particular target nucleic acid of KRAS in order to have provided the benefit of detecting KRAS mutations indicative of cancer, including pancreatic, colon and lung cancer.
9. Claims 2-9, and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-36 of copending Application No. 17/254,555 (reference application) in view of Fleischhacker et al (Biochemica et Biophysica Acta. 2007. 1775: 191-232; cited in the IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘555 are both inclusive of methods for 
The claims of ‘555 recite that the sample comprises a biological fluid from the subject that contains cell free nucleic acids. The claims of ‘555 do not specify that the sample is a blood, serum or plasma sample. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method claimed in ‘555 specifically to a plasma or serum sample since Fleischhacker teaches that these are samples of bodily fluid that contain cell-free DNA, and particularly cell-free DNA comprising mutations diagnostic of cancer. 
Further, regarding the recitation in the present claims that the forward and reverse primers have a minimal spacing of at least 5 bp between the 3' extremities of the primers, the particular primers in claims 28-34 of ‘555 have the property that there is at least 5bp between the 3’ extremities of the forward and reverse primers in each primer pair. 
Regarding claims 3, 4, 18 and 19, the claims of ‘555 recite that the amplification products produced by the first and second primer pairs are 50-99bp in length and thereby it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used first and second primer pairs in the method claimed in ‘555 that amplified target nucleic acid products of up to 95bp or between 55 to 65bp because this is the size of amplification products within the size range of amplification products recited in the claims of ‘555.

Further, Fleischhacker teaches methods for detecting cancer related mutations in circulating DNA in plasma samples (see abstract). In particular, Fleischhacker teaches detecting mutations in KRAS as indicative of pancreatic, colorectal and lung cancer (see Table 2).
In view of the teachings of Fleischhacker et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method claimed in ‘555 to the particular target nucleic acid of KRAS in order to have provided the benefit of detecting KRAS mutations indicative of cancer, including pancreatic, colon and lung cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.Response to Remarks:
In the reply of 07 December 2021, Applicant states that the claims are not obvious over the claims of the cited ‘755 patent and cited ‘555 application.
These arguments are not persuasive because Applicant does not provide any arguments or rationale to support their contention that the present claims are not obvious over the claims of U.S. Patent 9,580,755 and the claims of U.S. Application No. 17/254,555.

However, rejections are not held in abeyance. The rejections are maintained for the reasons set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634